 Case 0:20-cv-61475-RKA Document 12 Entered on FLSD Docket 09/15/2020 Page 1 of 2
BROW ARD COUNW SHERIFF'S O FFICE                                                   RETURN O F SERVICE
2601W estBroward Blvd FortLauderdal
                                  e,Florida 33312
                                                                                      111111111111111111111111111111111111
Sheri
    ff# 20028764                                                                           CourtCase # 20-cv-61475-R%
cary W alowi
           tz VS Corporate Coaches,INC.ET AL

Type ofW rit:Sum mons                                      Court:Uni
                                                                   ted States Di
                                                                               strictCourt/ FL
                                                                                                   R-:t
                                                                                                      )7121
                                                                                                          H2
                                                                                                           :o
                                                                                                            21'
                                                                                                              ol
                                                                                                               :1
                                                                                                                8Z
                                                                                                                 A:
                                                                                                                  u
Serve:Com orate Coaches,INC. 4500 S State Road 7 Fod Lauderdale FL 33314
                                                                                            FILED BY                         D.C.
                                                             CARY W ALOW I  TZ
    Se-ed:             X                                     6109 Eaton Street
    NotServed:                                               Hollywood FL 33024                       SEF 15 2220
                                                                                                      ANGELA E.NOBLE
                                                                                                     CLERK U S.DISI Cm
Date:09/04/2020 Time:10:23 AM                                                                      s.D.oFFl
                                                                                                          -k.-FT.I
                                                                                                                 .AUD.


On Corporate Coaches,INC.in Broward CountysFlorida,byserving the wi   thin named person a true copy ofthe wri twith the
date and time ofservice endorsed thereon by m e,and copy ofthe complaintpetition orini
                                                                                     tialpleading by the fol
                                                                                                           lowing method:
CORPORATE SERVICE
To DanielShalerman /Person in charge:
Holding theIisted positionofsaidcorporati
                                        onintheabsence ofanysupeqiorofficerin accordancewithF.S.48.081;oran
employee ofdefendantcorporationinaccordancewithF.S.48.08143);oraresidentagentofsai
                                                                                 d corporationinaccordance
with F.S 48.091.
Service Attem pts:
Date               Time                 Name               Address
09/02/2020         11:00 AM             Shannon/12628 4500 S State Road 7 FortLauderdale FL 33314
                   Notes:PerDanny,office manager,the registered agentis outoftown
COM MENTS:Sxecuted substi tute service on DanielShafferm an,the omce manager
Gender:Male,HairColor:Bald,Height-Feet:5,Height-Inches:7,Race:W hite
You ean now check the status ofyourwritby                     Gregory Tony,Sheril
visting the Broward sherie s olice w ebsite at                Broward county,Florida
www-sheril-org and clicking on the icon
e'service Inquiry'.                                            By:                                                       D.s.
                                                                   A.Shannon,#12628

     RECEIPT INFORMATION                       EXECUTION COSTS                        DEMAND/LEVY INFORMATION
Receipt#         5543                Service                 $40.00               JudgmentDate       n/a
check#           w432-112-57-                                                     JudgmentAmount              $0.00
                 249-0                                                            CurrentI nterestRate        0.00%
Service Fee         $40.00                                                        lnterestAmount              $0.00
OnAccount           $0.00                                                         LiquidationFee              $0.00
Quantity                                                                          Sheriff'sFees               $40.00
Original                                                                          Sheri frsCost               $0.00
Service;                                                                          TotalAmount                 $40.00




                    bs17788                      ORIGINAL                                            bs1262809/10/202009:37:59
Case 0:20-cv-61475-RKA
   Case                  Document
         0:20-cv-61475-RKA  Docum 12
                                  ent9Entered on on
                                        Entered  FLSD  Docket
                                                    FLSD      09/15/2020
                                                         Docket           Page
                                                                 08/31/2020    2 of12of1
                                                                            Page

   AO 440(Rev.06/12)SummonsinaCivilAcdon

                                  U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                  SouthernDistrictofFlorida (m
                                                                             Er
                                                                              ql       FILED BY                       C.
                                                                                                                      ,



           CARY W ALOW ITZ on his own behalf
               andaIlsimilarlysiiuatedindivlduals                                             sEF l5 2222
                                                                                              ANGELA E.NOBLE
                                                                                             CLERKU S.DIST CX
                                                                                            s.o.oy FI..k.-F-
                                                                                                           r.i-Auo.
                           Plainti
                                 fls)
                               v.                                    CivilAction No.20-cv-61471 RKA
              CORPORATE COACHES,INC.,        -.
         a Florida CorporationrLAURIE BARDAR
       indivi
            duallyvANDREW BARDAR,individuaily

                          Defendant@
                                             SUM M ONS IN A CIVIL ACTION

   To:(Defendant'
                snameandce rea:
                                    Defendant:       CORPOM TE COACHES,INC.,
                                    Registered Agent:ANDREW BARDAR
                                                     4500 South State Road 7
                                                      Fod LauderdalevFl
                                                                      orida 33314


              A law suithasbeen Sled againstyou.

              Within21daysaRerserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60days
   aretheU nited Statesora United Statesagencyrorallom ceroremployee ofthe United Statesdescribed in Fed.R
   P.12(a)(2)or(3)- youmustserveontheplamtiFananswertotheattachedcomplaintoramotionunderRule1
   the FederalRulesofCivilProcedm e. Theanswerorm otion mustbeserved on theplaintifforplaintiff'sattom ey,
   whosename and addressare: CARY W ALOW ITZ Pro Se
                              6109 EATON STREET
                              HOLLYW OOD,FLORIDA 33024



              Ifyoufailtoree ondyjudgmentby defaultwillbeenteredagainstyouforthereliefdemandedin thecoml
   You also musttlle youranswerorm otion with the court.

                                                                              Certi
                                                                                  fled tobeatrueand
                                                                        Z     W v &W Wocumentonfile
                                                                              Angela E.Noble,Clerk.
                                                                                 .s. st ric.
                                                                                           tC .d
                                                                              ou    n l '         rida
   Date: .-
                   '.
                    -   JJ'i2
                            .oa o.--
                            -                                                                                 er1
                                                                                   % 1 r / epu
